

EMPLOYMENT AGREEMENT
 


This Employment Agreement, dated as of July 27, 2007, is entered into between
Tegal Corporation (the “Company”) and Christine T. Hergenrother (“Employee”).
 
WHEREAS, Employee is the Chief Financial Officer of the Company;


WHEREAS, the Company desires to continue to employ and retain the services of
Employee, and Employee wishes to continue employment by the Company, on the
terms set forth in this Agreement;


NOW, THEREFORE, in consideration of the promises and the mutual covenants set
forth in this Agreement, the Company and Employee agree as follows:


1.  Term of Employment. Subject to the termination provisions hereinafter set
forth, the Company will employ the Employee, and the Employee accepts employment
with the Company, for a period of one year (the “Initial Term”) commencing as of
the date first set forth above. The Initial Term shall be automatically renewed
for successive one year periods (“Successive Terms”) unless either party gives
ninety (90) calendar days written notice of nonrenewal. The giving by the
Company of a notice of nonrenewal shall be deemed to be a notice of termination
without Cause given by the Company to Employee for purposes of Section 8(a)
hereof; provided, however, that the giving by the Company of a notice of
nonrenewal within twelve (12) months following a “change of control” shall be
deemed to be a notice of termination without Cause given by the Company to
Employee for the purposes of Section 8(c) hereof.


2.  Duties. The Employee will serve as Vice President and Chief Financial
Officer, reporting to the Company’s Chief Executive Officer and the Company’s
Board of Directors (the “Board of Directors”). The Employee will discharge such
duties and responsibilities as are customary for such position or are prescribed
from time to time by the Company. The Employee will devote her full time and
attention to the affairs of the Company and will not enter the employ of or
serve as a consultant to, or in any way perform any services for, with or
without compensation, any other person, business or organization without the
prior approval of the Board of Directors. In no event may any such service be
inconsistent with, or prevent Employee from carrying out, her duties under this
Agreement, as determined at the sole discretion of the Board of Directors.


3.  Maintaining Confidential Information/Property Rights. Employee agrees to
sign and abide by all Company policies regarding confidential information and
ethics including, but not limited to the Confidential & Proprietary Information
and Intellectual Property/Property Rights policy, as attached hereto.


4.  Non-Competition; Non-Solicitation. During the Initial Term, any Successive
Term, and for any Salary Continuation Period as provided in Section 8(a)
Employee shall not, directly or indirectly:


(a)  own, manage, operate, advise, consult, join, control or participate in the
ownership, management, operation or control of, be employed by, perform services
for, or be connected in any manner with, any enterprise which is engaged in
providing: i) any plasma etch system or any other system capable of etching “new
materials”; ii) any PVD (physical vapor deposition) system competitive with the
Company’s products; iii) any ALD (atomic level deposition) system or NLD (nano
layer deposition) or MOCVD (metal organic deposition systems), or their
equivalents, to any semiconductor, thin film head, MEMS or other device
manufacturers anywhere in the world; provided, however, that such restriction
shall not apply to Employee’s ownership of any passive investment representing
an interest of less than five percent (5%) of an outstanding class of publicly
traded securities; or


(b)  recruit, encourage or solicit any person who is an employee or contractor
of the Company or any entity affiliated with the Company (the “Affiliated
Entity”) to leave the Company’s or Affiliated Entity’s employ or service for any
reason, or interfere in any material manner with employment or service
relationships at the time existing between the Company or Affiliated Entity and
the subject employee or contractor (except as may be required in any bona fide
termination decision during the Term or any Successive Term regarding any
Company or Affiliated Entity employee) in order to induce such employee or
contractor of the Company to accept other employment or a consulting agreement
with any other person or entity.


Employee acknowledges that the services that she shall provide to the Company
under this Agreement are unique and that irreparable harm shall be suffered by
the Company in the event of the breach by Employee of any of her obligations
under this Section 4, and that the Company shall be entitled, in addition to its
other rights and remedies, whether legal or equitable, to enforce such
obligations by an injunction or decree of specific performance. If any
restriction set forth in this non-competition section is found by a court to be
unreasonable, then Employee agrees, and hereby submits, to the reduction and
limitation of such prohibition to such area or period as shall be deemed
reasonable by such court.


- 1 -

--------------------------------------------------------------------------------


5.  Salary and Incentives.


(a) Salary. During the Term, the Company will pay the Employee an annual salary
of one hundred and seventy-five thousand dollars ($175,000) (the “Base Salary”);
provided that Employee’s Base Salary may be reduced to the extent that the
Employee elects to defer any portion thereof under the terms of any deferred
compensation or savings plan maintained by the Company. During the Initial Term
and any Successive Term, Employee shall be entitled to merit increases of her
Base Salary, from time to time, in accordance with Company policy. Employee’s
Base Salary may also be reduced during the Initial Term or any Successive Term,
consistent with reductions made to the salaries of other employees or groups of
employees of the Company.


(b)  Incentive Payment. Employee will be eligible to receive incentive bonus
payments from time to time in accordance with any incentive bonus program then
in effect. Employee will be entitled to receive an annual cash incentive bonus
under such program at a target level of 30% of Base Salary upon the achievement
of targets and other objectives for each fiscal year as approved annually on
behalf of the Company by the Board of Directors. Such a plan will be
administered on the Company’s fiscal year basis (currently fiscal year ending
March 31). For the fiscal year ending March 31, 2008, the Board of Directors and
Employee shall mutually agree upon the targets and other objectives to be
achieved for Employee’s entitlement to an incentive payment for such fiscal year
as soon as reasonably practicable after execution of this Agreement. For
subsequent fiscal years (beginning with the fiscal year ending March 31, 2009),
the Board of Directors and Employee shall mutually agree upon the targets and
other objectives to be achieved for Employee’s entitlement to an incentive
payment for such fiscal year no later than the end of the first quarter of each
fiscal year, provided that the completion and approval by the Board of Directors
of the Company’s audited financial statements for the prior fiscal year has
occurred. In the event that an incentive payment is earned by Employee under
such a plan for any fiscal year, such payment shall be made to Employee in a
lump sum all-cash amount as earned on or before the later of (1) the end of the
first fiscal quarter of the subsequent fiscal year, or (2) the completion and
approval by the Board of Directors of the Company’s audited financial statements
for the prior fiscal year has occurred, provided that Employee has remained
continuously employed in the Company’s service through the end of the fiscal
year for which the payment is being made.  


(c) Expenses. The Company will reimburse the Employee for all reasonable travel,
entertainment and miscellaneous expenses actually and necessarily incurred in
connection with the performance of her duties under this Agreement, provided
that the Employee’s expenses are in accordance with the Company’s current
practices and that Employee properly accounts for such expenses.


6.  Benefits. The Employee will be entitled during the Term or any Successive
Term of this Agreement to participate in any vacation, pension, insurance or
other benefit plan that is maintained by the Company for its employees to the
extent and in the manner prescribed by the applicable plan documents.


7.  Long-term Incentives. Employee will be eligible to receive annual long-term
incentive awards in accordance with the terms and conditions of any applicable
long-term incentive compensation plans and programs as in effect from time to
time as approved by the Company’s Compensation Committee and the Board of
Directors. The Company will provide for annual target level award(s) pursuant to
such program with a fair market value on the date of grant equal to 30% of Base
Salary.


8.  Termination.


(a) Termination by the Company Without Cause. The Company may terminate the
Employee’s employment under this Agreement without Cause at any time by giving
no less than ninety (90) calendar days’ written notice to the Employee. However,
in the event that the Company desires to terminate Employee’s employment without
Cause, the Company agrees that it will pay to Employee the following:


1.  Employee’s then-prevailing Base Salary for a period of twelve months from
the date of termination (the “Salary Continuation Period”); and
 
2.  an amount equal to one times the average annual incentive bonus paid to
Employee by the Company for the three most recently completed fiscal years in
which a cash bonus program covering the Employee was in effect, payable in equal
installments over the Salary Continuation Period. For the avoidance of doubt, in
the event there are less than three years in which a cash bonus program covering
the Employee was in effect or a cash bonus was otherwise paid, the average
annual incentive bonus shall be determined solely with respect to such lesser
number of years.
 
- 2 -

--------------------------------------------------------------------------------


(b) Termination by Employee for Good Reason. Employee may voluntarily elect to
resign her employment with the Company prior to the end of the Initial Term or
any Successive Term for Good Reason (as hereinafter defined) upon giving the
Company ninety (90) calendar days’ advance notice in writing of such
termination. If Employee terminates her employment for Good Reason, it shall be
equivalent to a “Termination Without Cause”, and the Employee shall be entitled
to receive the payments or benefits subject to the terms and conditions of
Section 8(a). "Good Reason" shall mean any of the following that are undertaken
without the Employee’s express written consent: (i) the assignment to the
Employee of principal duties or responsibilities, or the substantial reduction
of Employee’s duties and responsibilities, either of which is inconsistent with
Employee’s position as Chief Financial Officer of the Company; (ii) a material
reduction by the Company in Employee’s annual base salary, except to the extent
the salaries of other executive employees of the Company are similarly reduced;
(iii) Employee’s principal place of business is, without her consent, relocated
by a distance of more than fifty (50) miles from its current facilities located
in Petaluma, California; and (iv) any material breach by the Company of any
provision of this Agreement that is not cured within forty-five (45) calendar
days’ written notice to the Company.


(c) Termination in Connection With a Change in Control. In the event that
Employee’s employment is terminated without Cause by the Company or Employee
terminates her employment for Good Reason within twelve (12) months following a
“change of control”, in lieu of any amounts payable under Sections 8(a) or (b),
the Company agrees that it will pay Employee a lump sum amount equal to the sum
of:


1. one (1) times the sum of Employee’s then-prevailing Base Salary, plus


2, one (1) times the average annual incentive bonus paid to Employee by the
Company for the three most recently completed fiscal years in which a cash bonus
program covering the Employee was in effect. For the avoidance of doubt, in the
event there are less than three years in which a cash bonus program covering the
Employee was in effect or a cash bonus was otherwise paid, the average annual
incentive bonus shall be determined solely with respect to such lesser number of
years.


In addition, and notwithstanding any provision to the contrary in any long-term
incentive award agreement or long-term incentive compensation plan, the Company
shall cause all outstanding long-term incentive awards then held by the
Employee, to the extent that such awards are earned or “in the money,” as
applicable, (including, without limitation, stock options, stock appreciation
rights, phantom shares, restricted stock or similar awards) to become fully
vested and, if applicable, exercisable with respect to all the shares subject
thereto effective immediately prior to the date of termination. In all other
respects, such awards will continue to be subject to the terms and conditions of
the plans, if any, under which they were granted and any applicable agreements
between the Company and Employee. A “change of control” shall be defined as and
include each of the following: (i) the sale of substantially all of the assets
of the Company, (ii) an event of a merger of the Company with or into another
corporation in which the holders of at least 50% of the Company's outstanding
voting power hold less than 50% of the outstanding voting power immediately
after such merger, or (iii) during any period of two consecutive years,
individuals who, at the beginning of such period, constitute the Board of
Directors together with any new director(s) whose election by the Board or
nomination for election by the Company’s stockholders was approved by a vote of
at least two-thirds of the directors then still in office who either were
directors at the beginning of the two-year period or whose election or
nomination for election was previously so approved, cease for any reason to
constitute a majority thereof. Any unvested long-term incentive awards at the
date of termination shall revert to the Company. If Employee breaches Section 4
during the Salary Continuation Period, the Company’s obligation to pay
Employee’s salary and benefits shall cease immediately.


(d) Termination by the Company for Cause. The Company may immediately terminate
Employee’s employment at any time for Cause by giving written notice to
Employee. Upon any such termination for Cause, Employee shall have no right to
compensation or benefits for any period subsequent to the date of termination.
For the purposes of this Agreement, “Cause” shall mean: Employee willfully
engages in an act or omission which is in bad faith and to the detriment of the
Company, engages in misconduct, gross negligence, or willful malfeasance, in
each case that causes material harm to the Company, breaches this Agreement,
habitually neglects or materially fails to perform her duties (other than any
such failure resulting solely from Employee’s physical or mental disability or
incapacity) after a written demand for substantial performance is delivered to
Employee which identifies the manner in which the Company believes that the
Employee has not performed Employee’s duties, is convicted of a felony or any
crime involving moral turpitude, uses drugs or alcohol in a way that either
interferes with the performance of her duties or compromises the integrity or
reputation of the Company, or engages in any act of dishonesty involving the
Company, disclosure of Company confidential information not required by the
duties of Employee, commercial bribery, or perpetration of fraud; provided,
however, that Employee shall have at least forty-five (45) calendar days to
cure, if curable, any of the events which could lead to Employee’s termination
for Cause.


(e) Termination by Death or Disability. In the event that Employee dies or
becomes completely disabled from performing her duties during the Initial Term
or any Successive Term of this Agreement, the Company shall be relieved of all
obligations under this Agreement, except for payment of salary and bonuses to
Employee or Employee’s heirs as if the Employee had been terminated without
Cause in accordance with Section 8(a) herein.


(f) Termination by Employee. Employee may terminate her employment under this
Agreement at any time by giving written notice to the Company. Such termination
will become effective upon the date specified in such notice, provided that such
date is at least ninety (90) calendar days after the date of delivery of the
notice. Upon any such termination, the Company shall be relieved of all of its
obligations under this Agreement, except for payment of salary and the provision
of benefits through the effective date of termination.


- 3 -

--------------------------------------------------------------------------------


9.  Limitations on Payment.


(a) Section 409A. Notwithstanding anything contained in this Agreement to the
contrary, however, to the extent required to comply with Section 409A of the
Internal Revenue Code of 1986, as amended (the “Code”), if Employee is deemed to
be a “specified employee” for purposes of Section 409A(a)(2)(B) of the Code,
payments due to Employee under Section 8 of this Agreement in connection with a
termination of employment that would otherwise have been payable at any time
during the six-month period immediately following such termination of employment
shall not be paid prior to, and shall instead be payable in a lump sum as soon
as practicable following, the expiration of such six-month period. In the event
of Employee’s death during such six-month period, upon provision to the Company
of a signed general release of all claims against the Company and its affiliates
in a form acceptable to the Company, Employee’s estate will receive the
severance benefits described in this Agreement.


(b) Parachute Payments. Notwithstanding anything contained in this Agreement to
the contrary, to the extent that payments and benefits provided under this
Agreement to Employee (such payments or benefits are collectively referred to as
the “Payments”) would be subject to the excise tax (the “Excise Tax”) imposed
under Section 4999 of the Code, the Payments shall be reduced (but not below
zero) to the extent necessary so that no Payment to be made or benefit to be
provided to Employee shall be subject to the Excise Tax, but only if, by reason
of such reduction, the net after-tax benefit received by such Employee shall
exceed the net after-tax benefit received by her if no such reduction was made.
For purposes of this Section 9(b), “net after-tax benefit” shall mean (i) the
Payments which such Employee receives or is then entitled to receive from the
Company that would constitute “parachute payments” within the meaning of Section
280G of the Code, less (ii) the amount of all federal, state and local income
taxes payable with respect to the foregoing calculated at the maximum marginal
income tax rate for each year in which the foregoing shall be paid such Employee
(based on the rate in effect for such year as set forth in the Code as in effect
at the time of the first payment of the foregoing), less (iii) the amount of
excise taxes imposed with respect to the payments and benefits described in (i)
above by Section 4999 of the Code. The foregoing determination will be made by a
nationally recognized accounting firm (the “Accounting Firm”) selected by
Employee and reasonably acceptable to the Company (which may be, but will not be
required to be, the Company's independent auditors). The Company will direct the
Accounting Firm to submit its determination and detailed supporting calculations
to both the affected Employee and the Company within fifteen (15) calendar days
after Employee’s date of termination. If the Accounting Firm determines that
such reduction is required by this Section 9(b), Employee, in Employee’s sole
and absolute discretion, may determine which Payments shall be reduced to the
extent necessary so that no portion thereof shall be subject to the excise tax
imposed by Section 4999 of the Code, and the Company shall pay such reduced
amount to her.


10.  Arbitration.


Employee and the Company agree to submit any and all disputes, controversies, or
claims between them based upon, relating to, or arising from Employee’s
employment by the Company or the terms of this Agreement (other than workers’
compensation claims) to final and binding arbitration before a single neutral
arbitrator in Petaluma, California. Subject to the terms of this paragraph, the
arbitration proceedings shall be initiated in accordance with, and governed by,
the National Rules for the Resolution of Employment Disputes (“Rules”) of the
American Arbitration Association (“AAA”). The arbitrator shall be appointed by
agreement of the parties hereto or, if no agreement can be reached, by the AAA
pursuant to its Rules. Notwithstanding the Rules, the parties may take discovery
in accordance with Sections 1283.05(a)-(d) of the California Code of Civil
Procedure (but not subject to the restrictions of Section 1283.05(e)), and prior
to the arbitration hearing the parties may file, and the arbitrator shall rule
on, pre-trial motions such as demurrers and motions for summary judgment
(applying the procedural standard embodied in Rule 56 of the Federal Rules of
Civil Procedure). The time for filing such motions shall be determined by the
arbitrator. The arbitrator will rule on all pre-trial motions at least ten (10)
business days prior to the scheduled hearing date. Arbitration may be compelled,
the arbitration award shall be enforced, and judgment thereon shall be entered,
pursuant to the California Arbitration Act (Code of Civil Procedure §§ 1280 et
seq.). The prevailing party in any such arbitration shall be entitled to recover
from the other, and the arbitrator is instructed to award to the prevailing
party, an amount equal to the reasonable attorneys’ fees and costs (including
expert witness fees) incurred in connection with the arbitration, except that
the Company shall bear AAA’s administrative fees and the arbitrator’s fees and
costs. If any party is required to compel arbitration of a dispute governed by
this paragraph, the party prevailing in that proceeding shall be entitled to
recover from the other party its reasonable costs and attorneys’ fees and
expenses incurred to compel arbitration. This paragraph is intended to be the
exclusive method for resolving any and all claims by the parties against each
other for payment of damages under this Agreement or relating to Employee’s
employment; provided, however, that neither this Agreement nor the submission to
arbitration shall limit the parties’ right to seek provisional relief, including
without limitation injunctive relief, in any court of competent jurisdiction.
Both Employee and the Company expressly waive their right to a jury trial. This
paragraph shall survive the expiration or termination of this Agreement. If any
part of this paragraph is found to be void as a matter of law or public policy,
the remainder of the paragraph will continue to be in full force and effect.


- 4 -

--------------------------------------------------------------------------------


11.  Miscellaneous.


(a)  Assignment. The rights and obligations of the parties under this Agreement
shall inure to the benefit of and be binding upon their respective successors
and assigns. Employee agrees that the Company may assign its rights and
obligations under this Agreement or any successor-in-interest. Employee may
assign her rights and obligations hereunder only with the express written
consent of the Company, except that the rights under this Agreement shall inure
to the benefit of the Employee’s heirs or assigns in the event of her death.
Except as expressly provided in this paragraph, no party may assign its/her
rights and obligations hereunder; and any attempt to do so will be void.


(b) Severability. If any provision of this Agreement otherwise is deemed to be
invalid or unenforceable or is prohibited by the laws of the state or
jurisdiction where it is to be performed, this Agreement shall be considered
divisible as to such provision, and such provision shall be inoperative in such
state or jurisdiction and shall not be part of the consideration moving from any
of the parties to any other. The remaining provisions of this Agreement shall be
valid and binding and of like effect as though such provision were not included.


(c) Notice.  Notices given pursuant to the provisions of this Agreement shall be
delivered personally or sent by certified mail, postage pre-paid, or by
overnight courier, or by fax, to the Company’s then-current business address or,
in the event the notice is to Employee, to the address that Employee has
represented to the Company as current.


(d) Governing Law. This Agreement shall be governed by and construed and
enforced in accordance with the laws of the State of Delaware, without giving
effect to the conflict of laws rules thereof.


(e) Waiver; Amendment. The waiver by any party to this Agreement of a breach of
any provision hereof by any other party shall not be construed as a waiver of
any subsequent breach. No provision of this Agreement may be terminated,
amended, supplemented, waived or modified other than by an instrument in
writing, signed by the party against whom the enforcement of the termination,
amendment, supplement, waiver or modification is sought.


(f) Entire Agreement. This Agreement represents the entire agreement between the
parties with respect to the subject matter of this Agreement and supersedes any
previous agreement or understanding.


(g) Execution in Counterparts. This Agreement may be executed in counterparts
with the same force and effectiveness as though executed as a single document.


(h) Section 409A. The parties acknowledge and agree that, to the extent
applicable, this Agreement shall be interpreted in accordance with, and the
parties agree to use their best efforts to achieve timely compliance with,
Section 409A of the Code, and the Department of Treasury Regulations and other
interpretive guidance issued thereunder, including, without limitation, any such
regulations or other guidance that may be issued after the date hereof.
Notwithstanding any provision of this Agreement to the contrary, in the event
that the Company determines that any amounts payable hereunder would otherwise
be taxable to Employee under Section 409A, the Company may adopt such limited
amendments to this Agreement and appropriate policies and procedures, including
amendments and policies with retroactive effect, that the Company reasonably
determines are necessary or appropriate to comply with the requirements of
Section 409A and thereby avoid the application of penalty taxes under such
Section.


[signature page follows]

- 5 -

--------------------------------------------------------------------------------



IN WITNESS WHEREOF, the Company and the Employee have executed this Agreement as
of the day and year first written above.




                                                                         TEGAL
CORPORATION         EMPLOYEE
 
 
    
 
 
                         [image5.jpg]                                          
[chergenrother_signature.jpg]
                  By:
________________________________________                                              
 ____________________________________________
                      Tom
Mika                                                                                                                               Christine
Hergenrother
                      President & Chief Financial
Officer                                                                                   
 
 
 
 
 
 
 
 
 
 


 
By: